      Case 2:20-cv-01941-KJM-DB Document 6 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STANLEY CARL SAHM,                                No. 2:20-cv-01941 KJM DB P
12                       Petitioner,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                       Respondent.
17

18          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

20   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 23, 2021, the magistrate judge filed findings and recommendations, which were

22   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

23   recommendations were to be filed within thirty days. (ECF No. 5.) Plaintiff has not filed

24   objections to the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                       1
      Case 2:20-cv-01941-KJM-DB Document 6 Filed 08/23/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed April 23, 2021 (ECF No. 5), are adopted in
 5              full;
 6          2. This action is dismissed without prejudice;
 7          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 8   § 2253 for the reasons stated in the findings and recommendations; and
 9          4. The Clerk of Court is directed to close this case.
10   DATED: August 20, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
